Loft /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2015

                                       No. 04-15-00267-CV

                             Dolores REYNOSO and Juan Reynoso,
                                         Appellant

                                                 v.

                                   LOFT CONCEPTS, INC.,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00936
                        Honorable David J. Rodriguez, Judge Presiding

                                          ORDER
        On August 14, 2015, we ordered appellants to file by August 24, 2015 an amended brief
that contained citations to the record in support of the facts asserted in the statement of the case,
statement of facts, and argument. See TEX. R. APP. P. 38.1(d), (g), (i). No amended brief has
been filed.

        Appellants are advised that if an amended brief correcting the cited deficiencies is not
filed by September 10, 2015, this appeal will be dismissed. See TEX. R. APP. P. 38.9(a), 38.8(a).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court